Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
47A, figure 5
282, figure 3
 Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
page 8, line 7 reads “Figure is a schematic” and should read “Figure 1 is a schematic”  
element 47A, shown in figure 5, is not referenced in the specification
element 282, shown in figure 3, is not referenced in the specification
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schwinn (US 20180242525 A1) in view of Remillard (US 6591598 B2).

Regarding Claim 1, Schwinn discloses a crop harvesting header (102) comprising: 
a header frame structure arranged for movement in a direction of working movement across ground carrying a crop to be harvested; 

a cut crop transport arrangement (112) mounted on the header frame structure for receiving and transporting the cut crop for further processing; and 
a reel (200) for controlling movement of the crop in the area over the cutter bar; 
the reel being mounted on the header frame structure for movement therewith in the direction of movement and for rotation about a reel axis generally parallel to the cutter bar; 
the reel having a plurality of reel bats (210 A-F) at spaced positions around the reel axis, the reel bats all lying on a common bat circle around the reel axis so that rotation of the reel causes the reel bats to follow a path of movement lying on the bat circle; 
each reel bat having a row of bat fingers (214) projecting generally outwardly from the bat axis with the bat fingers of the row being arranged at longitudinally spaced positions along the bat axis and including an end most finger (500) adjacent an end of the reel; 
an end shield plate (222) mounted on the reel at the end of the reel for rotation with the bats around the reel axis and lying generally in a radial plane of the axis of the reel; 
the end shield plate having a peripheral edge located radially inward of an outer tip of the bat fingers; 
each of the endmost fingers of the bats having a base (504) at the bat which is axially inside the end shield plate; and 
each of the endmost fingers is shaped to define an outer tip (518) which is axially spaced from the base, the outer tip of each endmost finger at least axially aligned with the radial plane of the end shield plate (see Fig. 4, 518 extends to line 226).
Schwinn does not disclose each of the reel bats being pivotal by a drive linkage about its respective bat axis parallel to the reel axis so as to vary the angle of the fingers about the bat axis as the reel rotates.
In a similar harvesting reel, Remillard discloses a drive linkage (29) attached to each reel bat to vary the angle of the bat fingers. 
It would be obvious to one of ordinary skill in the art to provide the reel disclosed by Schwinn with the drive linkage disclosed by Remillard as a way to prevent the fingers from carrying crop over the top of the reel.
Regarding Claim 2, Schwinn, in view of Remillard, discloses the header according to claim 1 wherein each of the endmost fingers is shaped to define an outer tip which is axially spaced from the base to a position beyond the radial plane of the end shield plate (see Fig 4, 508 extends beyond 222).
Regarding Claim 3, Schwinn, in view of Remillard, discloses the header according to claim 1 wherein each of the endmost fingers is bent in a direction longitudinally of the axis.
Regarding Claim 4, Schwinn, in view of Remillard, discloses the header according to claim 1 
Schwinn does not disclose wherein each of the endmost fingers is formed from a metal rod or wire.
Remillard discloses fingers (28) made of metal.
It would be obvious to one of ordinary skill in the art to form the fingers disclosed by Schwinn from metal, as disclosed by Remillard, as an alternative design for the same fingers. 
Regarding Claim 12, Schwinn, in view of Remillard, discloses the header according to claim 1 wherein the drive linkage comprises a cam member (30) mounted at one end of the reel, each bat having associated therewith a respective control link, such that, as the reel rotates through a series of angularly spaced positions of the bats, the movement of the control link defined by the cam member causes said pivotal movement of the respective bat about the bat axis, and wherein the endmost finger has a base thereof which is located between the cam member and the end shield plate.
Regarding Claim 13, Schwinn, in view of Remillard, discloses the header according to claim 1 
Schwinn does not disclose wherein there is provided an end sheet lying in a vertical plane at right angles to the cutter bar so as to lie along the direction of working movement and adjacent the end shield plate.
Remillard discloses an end sheet (13A, see Fig. 4).
It would be obvious to one of ordinary skill in the art to provide the header disclosed by Schwinn with the end sheet disclosed by Remillard as a way to frame the header and reduce crop loss.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schwinn in view of Remillard as applied to claim 1 above, and further in view of Schumacher (US 6698175 B1).

Regarding Claim 5, Schwinn, in view of Remillard, discloses the header according to claim 1 
Schwinn does not disclose wherein other fingers of the bats other than the endmost fingers are formed of plastics material and lie in a radial plane of the bat axis.
In a similar harvesting reel, Schumacher discloses that fingers that can made from either steel or plastic (col. 1 lines 20-22).
It would be obvious to one of ordinary skill in the art to form the fingers disclosed by Schwinn from plastic, as disclosed by Schumacher, as an alternative design for the same finger.




Allowable Subject Matter
Claims 6-11, and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14-20 allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Remillard (US 7131253 B2) discloses bend fingers. Neely (US 9622413 B2) and Duquesne (US 7146790 B2) disclose reels with end shield plates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         


/M.I.R./               Examiner, Art Unit 3671